Citation Nr: 0913334	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  00-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for endotracheal 
adenopathy, right paratracheal mass, claimed as diminished 
lung capacity or lung and bronchial abnormality.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from February 5, 1979, to 
March 30, 1979.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In a decision 
dated in July 1999, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for endotracheal adenopathy, 
right paratracheal area mass, claimed as diminished lung 
capacity or lung and bronchial abnormality, and in a decision 
dated in December 1999, the RO continued to find that no new 
and material evidence had been received to reopen the claim, 
to include as secondary to asbestos exposure.  (The Board 
notes that the Court of Appeals for Veterans Claims has held 
that separate theories in support of a claim for a particular 
disability are to be adjudicated as one claim.  See Robinson 
v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, 
Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005)). 
The Veteran's disagreement led to this appeal.  

In August 2000, the Veteran testified from the RO at a 
videoconference hearing before a Veterans Law Judge who is no 
longer employed at the Board.  The Board remanded the case in 
April 2001, August 2003, and November 2005.  In March 2006, 
while sitting at the RO, the Veteran testified at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is associated with the Veteran's claims 
folder.     

By April 2006 and January 2008 decisions, the Board remanded 
this case for additional development.  The purposes of these 
remands have been met and the case is ready for appellate 
consideration.  
FINDINGS OF FACT

1.  The appellant was on active duty from February 5, 1979 to 
March 30, 1979.

2.  By a November 1984 decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
right paratracheal adenopathy, claimed as diminished lung 
capacity.       

3.  In April 1999, the Veteran filed an application to reopen 
his claim for service connection for endotracheal adenopathy, 
right paratracheal mass, claimed as diminished lung capacity 
or lung and bronchial abnormality. 

4.  Evidence received since the Board's November 1984 
decision, when considered alone or together with all of the 
evidence, both old and new, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.   


CONCLUSIONS OF LAW

1.  The November 1984 decision, in which the Board denied the 
Veteran's claim of entitlement to service connection for 
right paratracheal adenopathy, claimed as diminished lung 
capacity, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  The evidence received since the November 1984 Board 
decision is not new and material; the claim for service 
connection for endotracheal adenopathy, right paratracheal 
mass, claimed as diminished lung capacity or lung and 
bronchial abnormality, is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).     




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2005, May 2006, and April 2008 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2005, May 2006, and April 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the May 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.  

The Board also notes that in the June 2005, May 2006, and 
April 2008 notification letters, the RO informed the Veteran 
of the requirement of submitting new and material evidence to 
reopen a previously denied claim, and in the April 2008 
letter, the RO provided the definition of "new and 
material" evidence that was in effect prior to August 29, 
2001.  (The Veteran's claim to reopen was filed in April 
1999.)  The notification letters also included an affirmative 
statement of the evidence, not previously of record, needed 
to reopen his claim.  Specifically, the letters informed him 
that his claim was previously denied on the basis that the 
endotracheal adenopathy, right paratracheal mass, pre-existed 
service and was not aggravated by service.  Therefore, the 
evidence he needed to submit had to relate to that fact.  
Accordingly, the Board determines that the June 2005, May 
2006, and April 2008 letters satisfied the Kent requirements 
by apprising the Veteran of both the new and material 
evidence standard as well as the information required to 
substantiate his entitlement to the underlying claim.  Kent, 
20 Vet. App. at 9. 

The Board further recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, the decision from which the appeal arises, that 
is, the July and December 1999 rating decisions, predated the 
effective date of the VCAA in November 2000.  Thus, VCAA 
notice sent by the RO to the Veteran in 2005, 2006, and 2008 
obviously could not comply with the express timing 
requirements of the law as found by the Court in Pelegrini.  
However, the Court has held that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  Here, the August 2007 and January 2009 
supplemental statements of the case (SSOC's) satisfy a 
readjudication decision as defined by the cited legal 
authority, and the January 2009 SSOC postdated the above 
notice letters.  Providing the veteran with adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
the May 2006 letter, but such notice was post-decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error. VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the Board's determination 
that the Veteran has failed to submit new and material 
evidence renders moot any question about an applicable rating 
and effective date.  Dingess, supra.  Such a lack of timely 
notice did not affect or alter the essential fairness of the 
RO's decision.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.




Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

As noted above, the RO, in its June 2005, May 2006, and April 
2008 letters, informed the Veteran about VA's duty to assist 
him in obtaining relevant records. As to any duty to provide 
a medical opinion in regard to the new and material claim, 
according to 38 C.F.R. § 3.159(c )(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. § 
3.159(c)(4)(iii). Because the Board has determined that the 
Veteran has not presented new and material evidence to reopen 
the claim for service connection for endotracheal adenopathy, 
right paratracheal mass, claimed as diminished lung capacity 
or lung and bronchial abnormality, the RO had no duty to 
provide a medical opinion.

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Law and Regulations

Service connection may be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. § 
3.304(b) under that interpretation); Wagner v. Principi, 370 
F 3d 1089 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
370 F 3d 1089 (Fed. Cir. 2004).  The Federal Circuit held 
that, in the case of wartime service, "it may be overcome 
only 'where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.'"  
Wagner, supra; VAOGCPREC 3- 2003 (July 16, 2003).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F 3d 1089 (Fed. Cir. 2004), and applies to 
claims, which were pending on or filed after May 4, 2005.  As 
the Veteran's case was pending as of that date, the amendment 
applies.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Though there are no statutes or regulations specifically 
addressing asbestos exposure and service connection for 
asbestos-related diseases, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure, as 
well as with indirect exposure to a "bystander."  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3.  Also of significance is that 
the time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month can 
develop asbestos-related disorders.  Id.  

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  See M21- 
1, Part VI, 7.21(a)(1).





III.  New and Material Claim

                                                   Factual 
Background

The Veteran's original claim of entitlement to service 
connection for right paratracheal adenopathy, claimed as 
diminished lung capacity, was denied by a November 1984 Board 
decision on the basis that the Veteran's pre-existing right 
paratracheal adenopathy was not aggravated by active service.  
That decision is final.  38 U.S.C.A. § 7104.  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition of "new and material" evidence has recently 
been changed, but the new definition applies only to claims 
filed on or after August 29, 2001.  See 38 C.F.R. § 3.156 
(2001); see also 66 Fed. Reg. 45,620 (2001).  The Veteran's 
claim to reopen was filed in April 1999.  Therefore, the 
former version of this regulation, which has a lower 
threshold of proof, is applicable.  

The evidence of record considered in the November 1984 Board 
decision consisted of the Veteran's service treatment 
records, a March 1982 VA examination report with attached May 
1981 x-ray report, and a February 1984 VA medical report with 
attached x-ray report.  

The Veteran's service treatment records show that on January 
25, 1979, the Veteran underwent an enlistment examination.  
At that time, he denied any shortness of breath, pain or 
pressure in the chest, or chronic cough.  The Veteran's lungs 
and chest were clinically evaluated as normal.  A chest x-ray 
was reported to be negative.  On February 9, 1979, the 
Veteran was treated for complaints of chest tightness with 
exercising.  A chest x-ray was taken which was interpreted as 
showing a soft tissue mass in the right suprabilar area.  The 
Veteran was hospitalized and the aforementioned mass was 
diagnosed as a right paratracheal adenopathy, per subsequent 
chest x-ray.  It was noted that given that the Veteran's 
chest x-ray from his enlistment examination in January 1979 
was reportedly negative, and that his current chest x-ray 
showed a right paratracheal adenopathy, he either developed 
that acutely or it was missed upon his enlistment examination 
(probably the latter).  Further diagnostic testing was 
recommended but the Veteran refused.  In a Medical Board 
Report, dated in March 1979, the Medical Board concluded that 
the etiology of the Veteran's paratracheal adenopathy was 
unknown, and that the paratracheal adenopathy existed prior 
to enlistment and was not aggravated by service.  
Specifically, the Medical Board concluded the following: (1) 
the Veteran did not meet the minimum standards for enlistment 
or induction, and he did not meet those standards at the time 
of his entry into the current period of active service, (2) 
the Veteran's present condition was "not physically 
qualified" in accordance with the physical standards for 
enlistment or induction, as opposed to physical unfitness by 
reason of physical disability, and (3) the indicated 
disposition was that the Veteran be discharged by reason of 
convenience of the Government, "enlisted in error."  The 
Veteran was subsequently discharged.   

In March 1982, the Veteran underwent a VA examination.  At 
that time, he stated that he did not have any lung problems 
prior to his enlistment into the military.  He indicated that 
the chest x-ray that was taken upon his enlistment 
examination was negative for any abnormalities, and that he 
was first diagnosed with right paratracheal adenopathy during 
service.  He maintained that he currently had right 
paratracheal adenopathy that was related to his period of 
active service.  The physical examination of the Veteran's 
thorax and chest showed that there was symmetrical bilateral 
expansion.  The breath sounds were bronchovesicular without 
rales or wheezes or any other adventitious sounds.  A chest 
x-ray was reported to show a right paratracheal adenopathy, 
unchanged since last chest x-ray taken in May 1981.  The 
diagnosis was paratracheal adenopathy of unknown etiology.  
Following the physical examination, the Veteran underwent 
pulmonary function testing which was reported to show a 
moderate obstructive ventilatory defect due to airway 
disease.       
In a February 1984 VA medical report, VA radiologists stated 
that they had been requested to review x-ray films from early 
1979.  They indicated that they only had three x-ray films 
from February 1979 and that those x-rays would be reviewed by 
the Chief Radiologist.  They also noted that they had 
reviewed the Veteran's claims file.  According to the March 
1982 VA examination report, the Veteran was advised to make 
an appointment with the chest clinic for further studies 
including tissue studies by way of bronchoscopy or 
mediastinoscopy.  The Veteran did not consent to those 
studies.  In an attached x-ray report, dated in February 
1984, the Chief Radiologist noted that a review of the 
Veteran's February 1979 chest x-rays revealed a right 
paratracheal mass.  Following a review of the Veteran's 
claims file and the attached x-ray report, the radiologists 
diagnosed the Veteran with paratracheal adenopathy of unknown 
etiology.   

Evidence received subsequent to the November 1984 Board 
decision consists of duplicative copies of VA x-ray reports, 
dated in May 1981 and February 1984, VA x-ray reports, dated 
in October 1980 and May 1994, a private emergency room 
report, dated in August 1995, copies of the Veteran's 
personnel records, a VA Form 21-4138 (Statement in Support of 
Claim) and a VA Form 21-4142 (Authorization and Consent to 
Release Information to the VA), both dated in April 1999, a 
return response from the National Personnel Records Center 
(NPRC), dated in November 1999, VA Medical Center (VAMC) 
outpatient treatment records, dated from October 1979 to 
January 2001, dated in June 2003, and dated from April 2005 
to October 2008, private medical records, dated in September 
2000 and October 2001, a private medical statement from R. 
B., M.D., dated in July 2003, a copy of a decision from the 
Social Security Administration (SSA), dated in January 2000, 
a VA medical statement from H.S.G., M.D., dated in February 
2005, a private medical statement from D.G., D.C., dated in 
July 2005, a VA radiology diagnostic report, dated in October 
2005, and hearing testimony.        

In a VA Form 21-4138 and a VA Form 21-4142, both dated in 
April 1999, the Veteran requested that his claim for service 
connection for endotracheal adenopathy, right paratracheal 
mass, be reopened.  He stated that prior to his enlistment 
into the military, he did not have any type of lung or 
bronchial abnormality.  The Veteran indicated that his chest 
x-ray upon his enlistment examination was negative for any 
abnormalities and that he was first diagnosed with a lung 
disability during service.  According to the Veteran, he did 
not know if he had been exposed to asbestos while he was in 
the military.  In support of his claim, he submitted 
duplicative copies of VA x-ray reports, dated in May 1981 and 
February 1984.  He also submitted copies of VA x-ray reports, 
dated in October 1980 and May 1994.  In the October 1980 x-
ray report, it was noted that the Veteran had a history of a 
lung disorder since 1978.  The chest x-ray was reported to 
show a paratracheal mass on the right side of the chest.  The 
remainder of the chest was normal.  In the May 1994 x-ray 
report, the chest x-ray was interpreted as showing a very 
large right paratracheal mass, probably calcified granuloma, 
unchanged since the September 1993 examination.  Otherwise, 
essentially unremarkable examination.  The Veteran further 
submitted a copy of a private emergency room report which 
showed that he was hospitalized in August 1995 for acute 
hematemesis and an abnormal chest x-ray.      

Copies of the Veteran's personnel records show that he 
participated in recruit training while he was in the 
military.

In July 1999, the RO requested that the NPRC furnish records 
of any asbestos exposure that the Veteran had during service, 
including from any jobs that he performed.  In the November 
1999 return response, the NPRC stated that they had no way of 
determining to what extent the Veteran was exposed to 
asbestos during his naval service.  The NPRC indicated that 
they knew General Specifications for Ships during the period 
of time the Veteran was in the military required heated 
surfaces to be covered with an insulating material and it was 
highly probably that asbestos products were used to achieve 
that end.  Items that required insulation included piping, 
flanges, valves, fittings, machinery, boilers, evaporators, 
and heaters.  The Veteran's occupation was as a Seaman.  The 
probability of exposure to asbestos was minimal.  However, 
the NPRC reported that a positive statement that the Veteran 
was or was not exposed could not be made.      

VAMC outpatient treatment records, dated from October 1979 to 
January 2001, show that in September 1993, the Veteran had a 
chest x-ray taken.  The x-ray was reported to show a right 
paratracheal mass.  

In an August 2000 videoconference hearing, the Veteran 
testified that prior to his entrance into the military, he 
did not have any breathing or respiratory problems.  He 
stated that during service, he developed shortness of breath 
following physical activity.  According to the Veteran, he 
sought medical treatment and an x-ray showed that there was a 
mass on his lungs.  The Veteran noted that he was 
subsequently discharged.  He maintained that following his 
separation from the military, he continued to receive 
treatment for the lung disorder.  

Private medical records show that the Veteran was treated in 
September 2000 for back and chest pain.  A chest x-ray was 
reported to show a three-centimeter mass in the region of the 
right paratracheal margin.  The lungs were clear and the 
cardiac size was normal.  The provisional diagnosis was 
episode of chest pain.  

Private medical records reflect that in October 2001, the 
Veteran was treated for an unrelated disorder.  In regard to 
his past medical history, it was noted that the Veteran had a 
history of pulmonary illness or basically chronic bronchitis.  

VAMC outpatient treatment records show that in June 2003, the 
Veteran was treated for morbid obesity.  At that time, he 
stated that he had exertional chest pain.  He also indicated 
that he had pulmonary hypertension.  The Veteran was ordered 
to undergo pool therapy.  

In a private medical statement, dated in July 2003, Dr. R.B. 
stated that the Veteran had angina and a positive cardiac 
stress test.  According to Dr. B., the Veteran had declined 
to undergo cardiac catherization even though she had advised 
him to undergo the procedure.   

In June 2004, the RO received a copy of a decision from the 
SSA, dated in January 2000, and copies of the medical records 
upon which the SSA decision was based.  The RO also received 
SSA Disability Determination and Transmittal Reports, dated 
in December 1990, October 1991, and July 1994.  In the 
January 2000 decision, the SSA reported that the Veteran had 
received SSA disability benefits from June 1992 to March 1998 
for organic mental disorder, affective mental disorder, 
personality disorder, and recurrent cervical and lumbar 
strain.  The SSA concluded that the Veteran's entitlement to 
SSA disability benefits ended on March 31, 1998, and that no 
new period of disability had been established subsequent to 
that date.   

In a VA medical statement, dated in February 2005, Dr. H.S.G. 
stated that the Veteran was treated at the VAMC for numerous 
medical conditions, including coronary artery disease, stable 
angina pectoris, gastroesophegeal reflux disorder, 
osteoarthritis, hyperlidemia, and obesity.   

In a private medical statement, dated in July 2005, Dr. D.G. 
stated that the Veteran was involved in a work-related injury 
in April 2005 which involved his lumbar spine, cervical 
spine, thoracic spine, bilateral knees, and right shoulder.   

A VA radiology diagnostic report shows that in October 2005, 
the Veteran underwent a stress test which showed moderate 
perfusion defect in inferoapical and apical-inferior segments 
at stress.  

In March 2006, while sitting at the RO in Houston, Texas, the 
Veteran testified at a videoconference hearing before the 
undersigned.  At that time, he stated that prior to his 
enlistment, he did not have any chest pains.  He reported 
that following his induction into the military, he 
participated in strenuous physical activity and developed 
chest pain.  According to the Veteran, he was subsequently 
diagnosed with a lung disorder and discharged.  He noted that 
since his discharge, he had continued to experience chest 
pains and was diagnosed with diminished lung capacity.        

VAMC outpatient treatment records, dated from April 2005 to 
October 2008, are negative for any findings of a lung 
disorder, to include right paratracheal adenopathy.    
                                                          
Analysis

In the instant case, the Veteran contends that he did not 
have a lung disorder prior to his enlistment into the 
military.  He notes that the chest x-ray that was taken upon 
his entrance examination was negative for any abnormalities.  
According to the Veteran, during service, he was diagnosed 
with right paratracheal adenopathy.  He maintains that he 
currently suffers from right paratracheal adenopathy that is 
related to his period of service, specifically to his in-
service diagnosis of right paratracheal adenopathy.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the Veteran possesses medical expertise, 
nor is it contended otherwise.  Therefore, as a layman, the 
Veteran is not qualified to offer a medical opinion regarding 
the etiology of his condition, and his assertions cannot 
serve as a basis to reopen the claim for service connection 
for right paratracheal adenopathy.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  In any event, the Veteran's 
contention that his right paratracheal adenopathy originated 
during his period of active military service is cumulative of 
his previous contention at the time of his prior claim, and 
therefore, is not new and material.

It is important at this juncture to acknowledge that the 
Veteran's pre-enlistment examination was negative for any 
findings relating to a lung disease and that the lung defect 
at issue, a right paratracheal mass or adenopathy, was first 
shown by X-ray examination approximately 16 days after the 
Veteran's entry into service.  Under current statutes and 
regulation, when no pre-existing condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry; the burden then falls onto the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
pre-existing and not aggravated by service.  38 U.S.C.A. § 
1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

Leaving aside the question of whether a paratracheal mass or 
adenopathy is a disability for VA compensation purposes 
absent a diagnosis of some underlying disease, the question 
arises as to whether the 1984 Board decision failed to 
properly apply both "prongs" of the post-Wagner presumption-
of- soundness test; first, in that the decision failed to 
show that the veteran's a right paratracheal mass shown by 
chest X-ray clearly and unmistakably preexisted military 
service, and second that the decision failed to clearly and 
unmistakably show the veteran's preexisting lung defect was 
not permanently aggravated by military service.  

The Board notes, however, that prior to the Federal Circuit's 
Wagner decision in 2004, VA was required to show only clear 
and unmistakable evidence of a pre-existing condition to 
overcome the presumption of soundness.  See Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  Moreover, in Kent v. Nicholson, 
20 Vet. App 1 (2006), the Court held that the Federal 
Circuit's decision in Wagner represented a procedural change 
in the law rather than a substantive change, and that the 
Wagner decision did not provide a new basis for establishing 
entitlement to benefits that would warrant adjudicating de 
novo a previously-denied claim for service connection.  See 
also Routen v. West, 142 F.3d 1434, 1439-41 (Fed. Cir. 1988), 
holding that a change in the law that raised the evidentiary 
burden required of VA to rebut the statutory presumption of 
aggravation was procedural, not substantive, in nature.  In 
any event, as explained below, the Service Medical Board 
unequivocally found that the Veteran's right paratracheal 
mass pre-existed service.  That Board further indicated that 
the pre-enlistment examination was in error in finding the 
Veteran was acceptable for service and the Veteran was 
separated from service within 7 weeks of his entry onto 
active duty.  There is no competent opinion of record that is 
contrary to the Service Medical Board's conclusion that the 
lung defect pre-existed service.  

Returning to the threshold question in this appeal-whether 
new and material evidence has been received to reopen the 
claim for service connection for endotracheal adenopathy or a 
right paratracheal mass-the Board observes that in regard to 
the evidence submitted subsequent to the November 1984 Board 
decision, the duplicate copies of VA x-ray reports, dated in 
May 1981 and February 1984, are not "new" in that they were 
of record at the time of the Board's denial in February 1984.   

Upon a review of the remaining evidence that was submitted 
subsequent to the February 1984 Board decision, the Board 
finds that it is "new" in that it was not of record at the 
time of the Board's denial in February 1984.  However, the 
additional evidence is not so significant that it must be 
considered.  It does not address the specific question under 
consideration which is whether the Veteran's pre-existing 
endotracheal adenopathy, right paratracheal mass, was 
aggravated by service.  It also does not address the 
alternative question in this case which is whether the 
Veteran has endotracheal adenopathy, right paratracheal mass, 
which was incurred in service.    

The Board notes that the VA x-ray reports, dated in October 
1980 and May 1994, private emergency room report, dated in 
August 1995, VAMC outpatient treatment records, dated from 
October 1979 to January 2001, and in June 2003, and the 
private medical records, dated in September 2000 and October 
2001, are cumulative in that the records merely confirm what 
was already known in February 1984, and the records do not 
tend to prove the Veteran's claim in a manner not previously 
shown.  See 38 C.F.R. § 3.156(a) (2001).  The records either 
show a diagnosis of endotracheal adenopathy, right 
paratracheal mass, such as the May 1994 VA x-ray report which 
showed a large right paratracheal mass, or the records 
reflect a pulmonary disorder, such as the October 2001 
private medical records which showed that the Veteran had a 
history of pulmonary illness.  In addition, in the August 
1995 private emergency room report, it was noted that the 
Veteran had an abnormal chest x-ray.  Moreover, in the June 
2003 VAMC outpatient treatment record, it was reported that 
according to the Veteran, he had pulmonary hypertension.  The 
aforementioned records do not address the specific matter 
under consideration, which is whether the Veteran's pre-
existing endotracheal adenopathy, right paratracheal mass, 
was aggravated by service, or, in the alternative, whether 
the Veteran has endotracheal adenopathy, right paratracheal 
mass, which was incurred in service?   

Upon a review of the remaining "new" evidence, the Board 
notes that the July 2003 private medical statement from Dr. 
R.B., the February 2005 VA medical statement from Dr. H.S.G., 
and the July 2005 private medical statement from Dr. D.G., 
are negative for any findings of right paratracheal 
adenopathy.  In the aforementioned statements, unrelated 
disorders were discussed and not the Veteran's right 
paratracheal adenopathy.  In addition, the January 2002 SSA 
decision shows that the Veteran had received SSA disability 
benefits for unrelated disorders and not for his right 
paratracheal adenopathy.  Moreover, the October 2005 VA 
radiology diagnostic report and the VAMC outpatient treatment 
records, dated from April 2005 to October 2008, are negative 
for any findings of a lung disorder, to include right 
paratracheal adenopathy.            

In the April 1999 VA Form 21-4138, the Veteran apparently 
raised a new theory that he was exposed to asbestos during 
service and that due to his in-service asbestos exposure, he 
developed right paratracheal adenopathy.  At the time of the 
Board's November 1984 decision, the Veteran had not raised 
the asbestos theory.  The Board finds that the asbestos 
theory is simply a new theory for the previously denied 
claim.  Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See, e.g., 
Robinson v. Mansfield, 21 Vet App 545 (2008); Ashford v. 
Brown, 10 Vet. App. 120 (1997).  Therefore, although the 
Veteran has raised a new theory regarding causation, he is 
nonetheless required to submit new and material evidence to 
reopen the claim for service connection for endotracheal 
adenopathy, right paratracheal mass.  

In the instant case, the Veteran has not submitted any 
evidence showing that he was exposed to asbestos during 
service.  Copies of the Veteran's personnel records show that 
he participated in recruit training while he was in the 
military and are negative for any findings of in-service 
asbestos exposure.  In addition, in the November 1999 return 
response from the NPRC, they stated that a positive statement 
that the Veteran was or was not exposed to asbestos during 
service could not be made.  The NPRC also added that the 
probability of exposure to asbestos was minimal.  The Veteran 
was only on active duty for 7 weeks and as a result it is not 
apparent that he served aboard a ship where such exposure 
could have occurred.  And in returning to the question raised 
earlier regarding whether the Veteran's paratracheal mass 
that was incidentally pick-up on a chest X-rays represents a 
disease by itself, it is true that there is no competent 
evidence that shows an underlying disease, nor is there a 
competent opinion that links any underlying lung disease to 
service.   

In light of the foregoing, the Board finds that the evidence 
received since the Board's November 1984 decision, when 
considered alone or together with all of the evidence, both 
old and new, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, the Board concludes that the additional evidence 
in question is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) (2001), sufficient to reopen 
the Veteran's claim of service connection for endotracheal 
adenopathy, right paratracheal mass, claimed as diminished 
lung capacity or lung and bronchial abnormality.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for endotracheal 
adenopathy, right paratracheal mass, claimed as diminished 
lung capacity or lung and bronchial abnormality.     



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


